Citation Nr: 1342951	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 22, 2011, and in excess of 40 percent as of September 22, 2011, for service-connected degenerative disc and facet disease of the lumbar spine (hereinafter characterized as a low back disability).

2.  Entitlement to a rating in excess of 20 percent for service-connected instability of the right knee.

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.

4.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU), during the period prior to September 22, 2011. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.  He had prior periods of active duty for training.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  These claims are now under the jurisdiction of the RO in Louisville, Kentucky. 

In his July 2009 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board.  However, he subsequently withdrew his hearing request in August 2009.  See 38 C.F.R. § 20.704(e) (2013).

The Board remanded these claims to the RO via the Appeals Management Center (AMC) in August 2011 for further development, and the case was subsequently returned to the Board.

In an August 2012 rating decision, the AMC granted an increased 40 percent rating for the Veteran's service-connected low back disability, effective from September 22, 2011.  Because this increased rating does not represent a grant of the maximum benefits allowable, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

A claim of service connection for a right leg disability was previously on appeal before the Board and was remanded in August 2011 for further development.  In its August 2012 rating decision, the AMC granted service connection for radiculopathy of the right lower extremity associated with the Veteran's service-connected low back disability.  The Veteran did not submit a notice of disagreement with respect to this decision.  Therefore, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a December 2012 decision, the Board denied entitlement to an increased rating for the service-connected low back disability, denied an increase in the 20 percent rating for instability of the right knee, denied an increase in the 10 percent rating for degenerative joint disease of the right knee, and denied entitlement to service connection for a disability of the left leg.  The Board also found that the issue of entitlement to a TDIU had not been raised.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). 

In an June 2013 joint motion for partial remand, the parties (the Veteran and the Secretary of VA) agreed that the Board failed to apply the correct standard to determine if the record reasonably raised the issue of entitlement to a TDIU, and requested that the Court vacate that portion of the December 2012 Board decision that denied entitlement to an increased rating for the service-connected low back disability, denied an increase in the 20 percent rating for instability of the right knee, denied an increase in the 10 percent rating for degenerative joint disease of the right knee.  The parties indicated that the appellant did not intend to pursue his claim for entitlement to service connection for a disability of the left leg.  

In a June 2013 order, the Court granted the motion, vacated those portions of the Board's December 2012 decision that denied increased ratings for the low back disability and right knee disabilities, and remanded these issues to the Board.  The Court dismissed the appellant's appeal as to the issue of entitlement to service connection for a disability of the left leg.  Thus, that issue is no longer before the Board.  

The Veteran has both paper and electronic (Virtual VA and VBMS) claims files. While this case was pending at the Court, the RO was concurrently adjudicating other issues, and associating additional procedural documents and evidence (including a report of a VA examination) with the Veteran's VBMS file and Virtual VA file, and apparently also with a temporary folder maintained at the RO.  Some of the additional evidence and procedural documents are not in the claims folder that is before the Board, but are found in his electronic Virtual VA and VBMS files. 

Significantly, in a March 2013 rating decision, the RO granted entitlement to a TDIU, effective from September 22, 2011.  The issue of entitlement to a TDIU prior to that date remains on appeal, as the issue of a TDIU is part and parcel of the Veteran's April 2008 claims for increased ratings for his service-connected low back and right knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In light of the June 2013 joint motion for partial remand and June 2013 Court order, the Board finds that additional development is required. 

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 

As noted above, in their joint motion for partial remand, the parties agreed that the Board failed to apply the correct standard to determine if the record reasonably raised the issue of entitlement to a TDIU, and agreed that the issue of entitlement to a TDIU had been reasonably raised by the record.  See Roberson, supra; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeals for increased ratings.  Rice, supra.  Hence, the Board has jurisdiction of the TDIU claim.

In a March 2013 rating decision, the RO granted entitlement to a TDIU, effective from September 22, 2011.  The issue of entitlement to a TDIU prior to that date remains on appeal before the Board, as it is part and parcel of the Veteran's April 2008 claims for increased ratings for his service-connected low back and right knee disabilities.  Id.

While this case was pending at the Court, additional evidence, including the Veteran's November 2012 TDIU claim, and a report of a February 2013 VA examination, was associated with the Veteran's electronic VBMS file.  At the February 2013 VA examination, the low back and right knee disabilities were examined, and the examiner provided an opinion regarding the Veteran's employability.  This evidence is highly relevant to the appeal issues of entitlement to increased ratings for the service-connected low back and right knee disabilities, and to the TDIU issue, but this evidence has not yet been reviewed by the RO or AMC in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review. See 38 C.F.R. §§ 19.31, 19.37 (2013). 

The Board also finds that the RO/AMC should obtain an addendum medical opinion from the VA examiner who performed the February 2013 VA examination, as to whether the Veteran was unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, during the period prior to September 22, 2011.  Moreover, the examination report reflects that the Veteran's claims file was not available or reviewed, and the examiner stated that his recent electronic VA medical records were reviewed.  The referenced VA medical records must be obtained and associated with the claims file or electronic Virtual VA or VBMS files.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, as noted in the introduction, the Veteran has both a paper and electronic Virtual VA claims file, and the RO has adjudicated other claims by the Veteran while this case was at the Court.  All of the relevant documents are not in the claims file that is currently before the Board.  Some of these documents are in the electronic Virtual VA and VBMS files, and some are apparently in a temporary file at the RO.  The RO/AMC therefore should attempt to consolidate these documents into the Veteran's claims file (hard copy and/or electronic) so the Board may take these other documents and decisions into consideration to the extent they relate to the claims that are currently at issue on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.   Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for his service-connected disabilities since 2008.  With his authorization, obtain all identified records that are not already in the claims file.  In particular, obtain any relevant VA medical records dated since May 2012, and associate them with the paper or electronic claims file.

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

The RO/AMC should also consolidate any documents contained in any temporary file into the Veteran's claims file (hard copy and/or electronic).

2.  Then, forward the claims file to the VA examiner who conducted the February 2013 VA examination, or to an appropriate VA clinician, to determine the effect of his service-connected disabilities on his employability during the period prior to September 22, 2011.  The claims file, including a complete copy of this remand, must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran was unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, during the period prior to September 22, 2011.  

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he was unable to secure or maintain substantially gainful employment in light of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions expressed. 

3. Then adjudicate the TDIU claim (during the period prior to September 22, 2011), and readjudicate the claims for entitlement to an increased rating for the low back disability (rated as 20 percent disabling prior to September 22, 2011, and as 40 percent disabling from that date), an increased rating in excess of 20 percent rating for service-connected right knee instability, and an increased rating in excess of 10 percent rating for service-connected right knee degenerative joint disease, in light of the additional evidence received since the August 2012 supplemental statement of the case.  

If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

